Affirmed and Opinion Filed August 23, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-15-00818-CR

                 CHRISTOPHER JAMES HOLDER, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-80782-2013

                         MEMORANDUM OPINION
                     Before Justices Myers, Nowell, and Garcia
                             Opinion by Justice Myers
      A jury convicted appellant Christopher James Holder of capital murder and

he appealed the judgment and life sentence. He brought thirteen issues challenging

the sufficiency of the evidence; the trial court’s denial of appellant’s motion to

suppress his cell phone records; the alleged denial of the right to confrontation; the

admission of expert opinion; the trial court’s overruling of appellant’s objection that

the State asked a witness a question that assumed facts not in evidence; the trial

court’s denial of appellant’s motion to suppress his statement to the police; the denial

of an accomplice witness jury instruction; and cumulative error. On original
submission we affirmed the judgment of conviction. See Holder v. State, No. 05-

15-00818-CR, 2016 WL 4421362 (Tex. App.—Dallas Aug. 19, 2016) (Holder I),

rev’d, 595 S.W.3d 691 (Tex. Crim. App. 2020) (Holder II).

        The Texas Court of Criminal Appeals granted review. While the case was

pending, the United States Supreme Court decided Carpenter v. United States, ___

U.S. ___, 138 S. Ct. 2206 (2018), holding that persons have a reasonable expectation

of privacy under the Fourth Amendment in at least seven days of cell site location

information (CSLI) records even though they are third-party business records. Id. at

2217. Adopting the Supreme Court’s reasoning in Carpenter, the Court of Criminal

Appeals reversed this Court, concluding appellant had a reasonable expectation of

privacy under Article I, Section 9 of the Texas Constitution in the twenty-three days

of his CSLI accessed by the State. See Holder II, 595 S.W.3d at 704.1 The case was

remanded for us to determine whether appellant was harmed by the erroneous

admission of the CSLI records. See id.

        Based on the Court of Criminal Appeals’ decision in Love v. State, 543

S.W.3d 835, 846 (Tex. Crim. App. 2016), we conducted the harm analysis on

remand under rule 44.2(a) of the Texas Rules of Appellate Procedure. See Holder

v. State, No. 05-15-00818-CR, 2020 WL 7350627, at *2–3 (Tex. App.—Dallas Dec.

15, 2020) (Holder III), vacated, 639 S.W.3d 704 (Tex. Crim. App. 2022) (Holder



    1
      The court’s opinion noted that the State conceded the petition seeking appellant’s CSLI did not support
a finding of probable cause. Id. at 704 & n.27.
                                                    –2–
IV). Under that standard of harm, we reversed appellant’s conviction and remanded

the case for further proceedings. Holder III, 2020 WL 7350627, at *7–8.

       The Court of Criminal Appeals once again granted review, concluding it was

mistaken in Love in applying, in that case, the rule 44.2(a) constitutional-error harm

analysis. See Holder IV, 639 S.W.3d at 707. The court noted that Judges Hervey

and Keller had suggested elsewhere that when the only basis for the exclusion of

evidence was our statutory exclusionary rule, the correct standard for determining

harm was rule 44.2(b). Id. The court disavowed Love to the extent it deemed

subsection 44.2(a), rather than (b), to be the appropriate harm analysis when, as here,

only a violation of article 38.23 is involved. Id. The court vacated our opinion and

remanded the case to us to conduct a harm analysis under rule 44.2(b). Id. at 708.

Having now done so, we affirm the judgment of conviction.

                                           DISCUSSION

       In our prior opinion on remand,2 we concluded that because we could not

“determine beyond a reasonable doubt that the [CSLI] did not contribute to the jury’s

verdict, the error was not harmless.” Holder II, 2020 WL 7350627, at *7. In

reaching this conclusion, however, we were applying “the more rigorous

constitutional-error harm analysis” of rule 44.2(a). See Bell v. State, 415 S.W.3d

278, 284 (Tex. Crim. App. 2013); see also Long v. State, 203 S.W.3d 352, 353 (Tex.



   2
      Because the facts of this case have been recounted in our previous opinions, we discuss them here
only as necessary to address the question of harm.
                                                 –3–
Crim. App. 2006) (rule 44.2(a) “is a stricter standard” than 44.2(b)). As the Court

of Criminal Appeals has noted, “constitutional and non-constitutional errors are

subject to vastly different analyses on appeal.” Clark v. State, 365 S.W.3d 333, 338

(Tex. Crim. App. 2012). A constitutional error requires us to reverse a judgment

unless we determine beyond a reasonable doubt that the error did not contribute to

the conviction or punishment. Id.

      Rule 44.2(b), on the other hand, which we now apply, provides that “[a]ny

other error, defect, irregularity, or variance that does not affect substantial rights

must be disregarded.” TEX. R. APP. P. 44.2(b). Therefore, we disregard any non-

constitutional error that does not affect a defendant’s “substantial rights.” TEX. R.

APP. P. 44.2(b); Delgado v. State, 635 S.W.3d 730, 754 (Tex. App.—Dallas 2021,

pet. ref’d). A substantial right is affected if an error has a substantial and injurious

effect or influence in determining the jury’s verdict. Delgado, 635 S.W.3d at 754

(citing Thomas v. State, 505 S.W.3d 916, 926 (Tex. Crim. App. 2016)); see also

Schmutz v. State, 440 S.W.3d 29, 39 (Tex. Crim. App. 2014). An error had a

substantial and injurious effect or influence if it substantially swayed the jury’s

judgment. Thomas, 505 S.W.3d at 926. “The proper inquiry is ‘whether the error

itself had substantial influence. If so, or if one is left in grave doubt, the conviction

cannot stand.’” Id. (quoting Kotteakos v. U.S., 328 U.S. 750, 765 (1946)). “On the

other hand, if ‘the error did not influence the jury, or had but very slight effect, the

verdict and the judgment should stand.’” Id. (quoting Kotteakos, 328 U.S. at 764).

                                          –4–
      Reviewing the record, there is evidence apart from the CSLI showing

appellant had both motive and opportunity to commit the charged offense. E.g.,

Nisbett v. State, 552 S.W.3d 244, 265 (Tex. Crim. App. 2018) (“While motive is not

by itself enough to establish guilt of a crime, it is a significant circumstance

indicating guilt. Opportunity, when coupled with motive, is not sufficient to prove

identity in a murder prosecution but is indicative of guilt.”) (footnotes omitted);

Clayton v. State, 235 S.W.3d 772, 781 (Tex. Crim. App. 2007) (“[A]lthough motive

is not an element of murder, it may be a circumstance that is indicative of guilt.”)

(footnotes omitted). For example, the decedent/complainant, Billy Tanner, asked

appellant to move out of his home after appellant’s relationship with Tanner’s

stepdaughter, Casey James, had deteriorated. The evidence also showed appellant

was aware, before the murder, of allegations made by Casey’s five-year-old

daughter, C.J., against Tanner (e.g., C.J. wanted to move out of Tanner’s house

because he was “nasty” and slept without underwear). Casey called appellant for

advice because he had been around C.J. and Tanner at times when she had not, and

she wanted to know if Tanner had done anything that could have offended C.J. or

made her feel uncomfortable. Appellant responded, “110 percent,” but he also said

it had always happened when Casey was in the room. Casey asked a best friend for

advice, and the friend spoke to C.J. after school, later reporting that she believed




                                        –5–
nothing had happened.3 Based on this conversation, Casey concluded nothing had

occurred, and she called appellant and gave him the news. Appellant later expressed

strong feelings to lead detective Elizabeth Spillman that children should not be

molested.

       Casey was supposed to be out of town during the weekend of Friday,

November 9, 2012, visiting a former boyfriend in prison in Plainview, Texas. She

had told appellant, Tanner, and her mother that she was going to a family reunion.

In addition, detectives knew from interviewing witnesses that Tanner was, as

Detective Spillman recalled, “pretty much a heavy drinker.” On weekends, he

tended to drink beer in the mornings and pass out in the afternoons. Appellant

acknowledged being aware of Tanner’s drinking habits.

       Thomas Uselton, who was not an accomplice witness,4 provided especially

graphic and detailed testimony regarding his experiences with appellant inside

Tanner’s house, and he also provided an eyewitness account of appellant’s

incriminating conduct after the offense. E.g., Guevara v. State, 152 S.W.3d 45, 50

(Tex. Crim. App. 2004) (“Attempts to conceal incriminating evidence, inconsistent

statements, and implausible explanations to the police are probative of wrongful




   3
      A Child Protective Services investigator interviewed C.J. in December 2012 and determined that the
child had not suffered any sexual abuse.
   4
      As we noted in both our prior opinions, the jury charge here did not include an accomplice witness
instruction and Uselton was not an accomplice as a matter of law. See Holder III, 2020 WL 7350627, at
*5; Holder I, 2016 WL 4421362, at *23–24.
                                                 –6–
conduct and are also circumstances of guilt.”); see also Nisbett, 552 S.W.3d at 267.

      Uselton testified that he had called appellant at around 2:00 or 3:00 p.m. on

Saturday, November 10, 2012, because he wanted drugs. Appellant sounded “real

hysterical” when Uselton spoke to him. Appellant promised to call him back. Later

that day, as it was getting dark outside, appellant called him back and asked if he

wanted to help him with something. Uselton said, “Okay, I’ll help you with it,” and

appellant picked him up at a Kroger grocery store located near Camp Bowie in west

Fort Worth. When appellant met Uselton at the agreed location, his new girlfriend,

Vanessa Garcia, and her son were with appellant in the car, a white Mustang.

Appellant was wearing a black sweater. Uselton got in the car and asked, “What are

we doing?” Appellant said, “I’ll show you when we get there.” Appellant and

Uselton smoked “dope” as they drove to the Images-N-Ink tattoo shop in Irving,

where they went inside to appellant’s booth and got some gloves and bleach. Uselton

again asked, “What are we doing?” Appellant replied, “I’ll tell you when we get

there.”

      They got back in the car and drove to Plano. When they reached some railroad

tracks, appellant told Uselton to “text this phone number” and “[t]ell him I’m almost

to the house,” and that “[i[f he wants to look at the bike, come on.” At that point,

Uselton thought they “were stealing a bike or something.” Uselton texted the

message as instructed. He noticed that appellant was putting on gloves, so Uselton

did the same. They drove to a residential area Uselton did not recognize. When they

                                        –7–
reached a cul-de-sac, appellant and Uselton got out of the car, and Garcia drove

away. They approached a house Uselton soon recognized because he had been there

before. Appellant went in first, followed by Uselton. Appellant told Uselton to shut

and lock the door. Appellant walked toward the master bedroom, came back, hugged

Uselton, and then said, “He’s dead. We ain’t got to worry about it.” Uselton asked,

“Who is dead?” He walked around the corner and saw Tanner’s body. Blood was

all over the walls. Appellant said, “Look, think about your family, bro. You know

what it is if you say anything.” E.g., Wilson v. State, 7 S.W.3d 136, 141 (Tex. Crim.

App. 1999) (threats against a witness evidences a consciousness of guilt). Uselton

asked, “What did he do?” Appellant replied, “He molested a little girl.” Uselton

said, “Well, the piece of shit deserved it then,” and they walked into the garage and

started smoking “dope.” Uselton said that Tanner’s daughter could come home at

any minute, and they should at least “lock the garage door or something.” Appellant

unplugged the garage door opener.

      Appellant asked Uselton to help him cover up the windows. They nailed a

blanket over the kitchen window and took another blanket and threw it over the rear

sliding glass door. Appellant told Uselton to go and shut the bedroom window, and

as he walked past Tanner’s body Uselton recalled that it frightened him: Tanner’s

eyes were swollen shut and there was a gash on his forehead. He was pale white and

“stiff looking.”

      Appellant suggested they make it look like a robbery. He mopped the kitchen

                                        –8–
floor, and they poured ammonia in the garage and around where they had been

standing. Uselton retrieved the laptop and some other items, and appellant grabbed

Tanner’s wallet from a dresser drawer. Appellant said, “Let me cut his head off,

make sure he’s dead,” and Uselton replied, “No, dude, I think he’s dead, bro. Leave

it alone.” They walked over to the body. Appellant was holding a butcher knife.

Appellant looked at Uselton, looked back at the body, and then he leaned over and

stabbed the body in the neck with the knife. When appellant pulled out the knife,

there was no blood on it.

      Appellant had asked Uselton to help him move the body, and Uselton

suggested they just “burn the house or something.” Appellant got a can of gasoline

from the garage and told Uselton to “pour it everywhere.” Uselton poured the gas

“everywhere.” Appellant “lit the fire” and they “barely made it out the door.”

Uselton turned around after he closed the door behind him; he could see the flames.

As they drove away in Tanner’s pickup truck, Uselton tossed the laptop out the

window. After calling Vanessa Garcia and telling her to pick them up in Las Colinas,

appellant parked the truck in a parking garage. Uselton wiped everything in the

truck down with bleach, and they disposed of the butcher knife in a shed on the top

floor of the garage. As Garcia drove them to the tattoo shop, Uselton said that he

needed to get rid of his “shoes and shit” because he did not want to get caught, and

appellant replied, “I know, I know.”

      When they got to the tattoo shop, Uselton went into the restroom, and when

                                        –9–
he came out, he found appellant standing in the dark crying. Uselton asked appellant

if he was okay, and appellant said, “Yeah, I’ll be okay.” Appellant gave Uselton

some money and went over to talk to Garcia, telling Uselton to go to a nearby

convenience store and buy cigarettes. When Uselton returned from the convenience

store, he could hear appellant and Garcia talking in the next room. He testified as

follows:

      I went, got a pack of a Marlboro reds and a Dr. Pepper, come back in
      the tattoo shop, and him and Vanessa are talking about something in
      another room, and I’m sitting there. I’m sitting in this chair smoking,
      and I hear through the wall she’s like, “Why did you do it?” He’s like,
      “I had to.” And then we went to leave and she like didn’t want to leave
      because she went back in another booth where he was, and I went
      outside. I had a trash bag. I was waiting for him because there was a
      door. I was looking to go out. He was like, “You want to fucking
      leave.” He goes in there and I hear a smack, smack, hitting noise, “I
      want to fucking leave now.” She comes out crying, and, well, we go
      to––go downstairs.

They put “everything” in a trash bag, including gloves, clothes, and Tanner’s wallet,

and Uselton later threw the trash bag in a dumpster at a supermarket. It was around

4:00 a.m. when Garcia dropped off Uselton at a friend’s house in the North Richland

Hills area.

      As the Court of Criminal Appeals stated in its first opinion, and as we

recounted in both our previous opinions, call log records showed that Tanner “was

alive until at least 2:35 p.m. on November 10 [2012] because that is when he ended

a phone call with his parents.” E.g., Holder II, 595 S.W.3d at 697. “After this call



                                        –10–
ended, Tanner’s phone did not connect to another tower until it was recovered by

police.” Id. at n.10. Furthermore,

      The [call log] records also showed that, between 3:28 p.m. and 4:16
      p.m. the same day, Appellant’s cell phone connected to the tower that
      “best served” Tanner’s home. (According to the State, this is when
      Tanner was killed.) By 4:16 p.m., Appellant’s cell phone had left the
      area, but it reentered the area at 12:41 a.m. on November 11.
      Appellant’s phone was pinging in Tanner’s coverage area until 12:44
      a.m. From 12:44 a.m. to 2:11 a.m., there was no activity on Appellant’s
      phone. At 2:11 a.m., the phone pinged a tower near the parking garage
      where police found Tanner’s abandoned truck.
Id. at 697. The State used the CSLI data to show appellant’s phone was “hitting off”

of the cellular tower that “best served” Tanner’s home on Saturday, November 10,

2012, between 3:28 to 4:16 p.m. In addition, the State used the cell site data from

appellant’s phone to show his statements to the police regarding his whereabouts on

November 10 were inconsistent with his cellular records.

      The State also used the CSLI data to corroborate Uselton’s testimony

regarding his movements on Saturday, November 10 from Fort Worth to Tanner’s

house in Plano, and then to a Las Colinas parking garage. But some of Uselton’s

testimony was corroborated by other evidence. For example, detectives found a pair

of black latex gloves on a kitchen table at the crime scene. There was no blood on

the gloves, and Casey said the gloves were not there when she left Tanner’s home

on Friday November 9th. Detective Spillman found a Facebook photo of appellant,

who was a tattoo artist, tattooing while wearing a pair of black latex gloves similar

to the ones found in the house. The gloves from the house were submitted for DNA

                                       –11–
testing, and DNA analysis determined appellant could not be excluded as a major

contributor of the mixed DNA swabs collected from the gloves. The forensic DNA

analyst concluded it would be extremely unlikely anyone other than appellant would

be the major contributor of the DNA from the glove swabs.

      According to the medical examiner, Tanner was beaten and stabbed to death.

He had a blunt force injury to the head and twenty stab wounds. There was a stab

wound to Tanner’s neck that the examiner believed was inflicted post-mortem—

supporting Uselton’s testimony that he saw appellant stab Tanner in the neck after

he was dead.

      Before detectives spoke with Uselton, they were aware that Tanner’s truck

had been stolen and had located it in a Las Colinas parking garage with the help of

the Irving Police Department. When the police took Uselton out of jail a few months

later to confirm his story by identifying relevant locations, Uselton directed them to

the same parking garage in Las Colinas (a key detail of the offense that had not been

made public), and he directed them to Tanner’s house. The evidence also showed

that Uselton told the police other details of the crime that, according to Detective

Spillman, no one else would have known unless they were there—e.g., the post-

mortem stab wound in the neck; the black gloves.

      Vanessa Garcia likewise corroborated some of Uselton’s testimony. She

testified that she and appellant drove (appellant was driving Garcia’s car because he

did not have one) to Fort Worth to pick up Uselton on Saturday, November 10; they

                                        –12–
drove to a residential neighborhood in Plano, where appellant and Uselton got out

of the car; she went home; and early the following morning she picked up appellant

and Uselton near a parking garage in Las Colinas and drove them to the tattoo shop.

      Garcia also testified that she and appellant smoked methamphetamine

together, and appellant was using methamphetamine extensively during the week

Tanner was murdered. She noted that she saw appellant high on methamphetamine

“a lot.” The owner of the tattoo shop where appellant worked likewise testified that

appellant appeared to be high on methamphetamine the week of the murder, and that

appellant was acting paranoid. Both Garcia and the owner testified that appellant

was sleeping some nights at the tattoo shop because he did not have a place to stay.

The medical examiner testified that methamphetamine stimulates the central nervous

system, can affect a person’s judgment, and can have numerous psychic effects. It

can also cause a person’s reaction times to be quicker, and it can contribute to

paranoid thinking and sleep deprivation.

      Turning to the jury arguments, we noted in our previous opinion that the

State’s opening and closing arguments made effective use of the CSLI data. But, as

we also observed, it was far from the only evidence on which the State relied. The

State began its opening statement by chronologically detailing how the investigation

unfolded and how the police started focusing on appellant as the primary suspect. In

addition to focusing on the crime scene and the discovery of Tanner’s body, the State

previewed appellant’s motive for committing the offense—e.g., the deteriorating

                                       –13–
relationship between appellant and Casey; appellant getting thrown out of the house;

C.J.’s accusations regarding Tanner. The State also focused on opportunity, noting

that appellant knew Casey was going to be out of town on the weekend of Friday,

November 9, 2012. The State next discussed the CSLI (as we noted in our previous

opinion),5 and then the DNA evidence (the latex gloves found on the kitchen table

at the crime scene).

         What followed was a detailed preview of what the State expected the jurors

to hear from Uselton and Vanessa Garcia, and this is the longest portion of the State’s

opening statement. In it, the State acknowledged Uselton had “lots of flies [sic], lots

of reasons probably not to believe him,” but that “Uselton knows things about that

scene that no one else could know unless you were a police officer.” The State also

told the jurors, among other things, that they would hear Uselton testify that when

he saw Tanner’s body, he asked appellant what he had done, and appellant replied

that he killed Tanner “because he’s a child molester.” In the concluding portion of

its opening statement, the State asserted:

         So what you’re going to hear is the physical evidence, the DNA, the
         cellphone towers, that by themselves put the defendant in that crime
         scene. And then you’re going to hear from people who, without a
         doubt, had flies [sic], and on their own are reason enough not to believe
         them, but the corroboration of their story with different people, with
         cellphone tower records, DNA, it will all come together. It may be hard
         to follow, but this is one of those cases that, as we go through, you’re
         going to have a little piece here, a little piece here, a little piece here,


   5
       Holder III, 2020 WL 7350627, at *6–7.

                                               –14–
      and it will eventually come together, and you will see the big picture[.]
      The State began its closing argument by stressing that Tanner fought for his

life, as evidenced by all the blood at the crime scene and the stab wounds on Tanner’s

body. The State noted that “[t]his wasn’t a random act of violence” or “a burglary

gone wrong.” It then argued:

      It was an act of a man who knew Bill Tanner, a man who was high on
      meth, a man who was down on his luck, desperate, didn’t really have a
      place to stay at the time, a man who got it in his head, based on a
      comment, that Bill Tanner had molested a little girl. He had convinced
      himself that that is what had happened. Remember, 110 percent sure.
      That is how sure this man was, this man, obviously, being the
      defendant. Now, there’s a lot of evidence, a lot of things that point
      towards the defendant committing this crime in this case. There’s the
      physical evidence. There’s the phone records. And then there’s
      testimony.
      Now, you as jurors are the sole judges of the credibility of witnesses.
      You can believe all, some, or none of what they say. And there’s
      several witnesses that testified in this case, each offering something a
      little different, another piece of evidence here and there, another thing
      that points the finger at the defendant, another thing that shows the
      defendant committed this crime. But perhaps no testimony was more
      important, no testimony more powerful, than that of Thomas Uselton.
The State highlighted Uselton’s testimony, stating that when he testified, “you could

hear a pin drop in this courtroom. Every person in here was hanging on every last

word that he said. Everyone was listening intently to what he said. . . .” The State

continued:

      Now why is that? Is it because, you know, it was kind of—it’s a
      gruesome, twisted story that grabs your attention in somewhat of a sick
      way? Yes. Those are the things that would make you want to listen to
      what he has to say. But is that the only reason? Or is it also because
      what he was telling you was real. What he was telling you was the
                                        –15–
         truth. Because I guarantee you, if Thomas Uselton got on the stand and
         told you a bunch of lies, you would see right through it.

Addressing the question of Uselton’s motive to lie, the State noted that he was not

given any deal for his testimony and “[h]e hasn’t been offered anything.” The State

also argued that many of the things Uselton said in his testimony were corroborated:

         And think about all the things that he said that are corroborated by the
         evidence, things that he knew that no one else could know, things he
         knew about Bill Tanner’s body, things he knew about the crime scene,
         where they traveled. And one of those things that we know to be true
         are the phone records. Think of how his testimony is corroborated by
         the phone records.
The State then reviewed the CSLI evidence (as we noted in our previous opinion),6

arguing it showed appellant was the area of Tanner’s house on Saturday, November

10, 2012, during the time when the State believed the murder occurred; discredited

appellant’s statements to the police; and it corroborated Uselton’s testimony

regarding his movements that day. Returning to the puzzle analogy it used earlier,

the State reminded the jurors:

         As the State, we have to prove the case to you beyond a reasonable
         doubt. It’s not beyond all doubt. It’s not beyond a shadow of a doubt.
         It’s beyond a reasonable doubt. And in this particular case, and it’s like
         [the State] pointed out to you in jury selection, we have those pieces of
         the puzzle, those different pieces of evidence. When you look at them,
         and you analyze them alone, they’re insignificant. They mean
         something. It could be a number of different things. But when you
         start putting the pieces together, adding them up, they start to show you
         something. They start to give you a clearer picture. And you may not
         have the full picture. There’s going to be holes. We talked about that.

   6
       Holder III, 2020 WL 7350627, at *7.


                                             –16–
      We discussed that. But when you look at all the evidence together, it
      becomes clearer what happened in this case. It becomes clearer that the
      defendant murdered Bill Tanner.

      Now, the defense wants you to look at those pieces in a vacuum. They
      want you to analyze each piece by itself and say, well, this mean [sic]
      a number of different things. But that is not your job. That is not your
      duty. It is to look at all the evidence together and see how it fits
      together. And that’s what we’re going to ask you to do in this case.

      The State ended the first part of its closing argument by ruling out other

suspects raised by the defense, such as Casey James, Uselton, and Steve James (the

brother of Casey’s mother, Teresa Heppel). It then underscored appellant’s motives

to commit the offense and ridiculed the argument that, according to the State’s

evidence, appellant did nothing more than go to Tanner’s house and burglarize it,

commit arson, and steal Tanner’s truck:

      The defendant goes to the house. He sees Bill Tanner’s dead body,
      makes the—Thomas Uselton, “Oh, he’s dead.” And then decides to,
      rather than getting out, getting out of the house, getting away, decides,
      well, let’s try to clean up someone else’s murder scene. Let’s try to
      destroy someone else’s evidence. Let’s try to clean that up. Let’s try
      to burn the house down, and let’s steal the dead guy’s truck. Let’s
      instantly make ourselves suspects in this murder. Does that make one
      bit of sense? It doesn’t. It’s ridiculous. It’s ludicrous. Because that’s
      not the truth. That’s not what is reasonable.

      During the final part of its closing argument, after rebutting the defense’s

theories regarding other suspects, the State again emphasized that this “wasn’t a

burglary gone wrong,” noting that firearms, televisions, and tools that could have

been pawned were left behind. The State then turned to appellant’s motives and

opportunities to kill Tanner, reminding jurors, among other things, that appellant had


                                        –17–
been kicked out of the house by Tanner; appellant was aware of C.J.’s allegations

regarding Tanner; appellant knew about Tanner’s habit of drinking on weekends;

appellant knew Tanner would be alone on the weekend of Friday, November 9, 2012.

Referring to the CSLI evidence, the State discussed appellant’s movements on

Saturday November 10th, and the fact that he was near Tanner’s house for an hour

on Saturday afternoon. It also emphasized appellant’s lies to the police and how he

changed his story—eventually telling them he had been in the Plano area, where

Tanner’s home was located, near Jupiter and Highway 190 on that Saturday trying

to buy drugs from a person named Chris—only after detectives told appellant they

had his cellphone records and that his initial timeline was inconsistent with what

those records showed. But appellant’s story, the State continued, did not match up

with the cellphone records, which showed he was in a different area. The State next

argued that appellant convinced Vanessa Garcia to lie for his benefit about the details

of that weekend, and then turned again to the defense’s argument that appellant’s

only involvement was entering Tanner’s house to clean up the crime scene:

      [T]here’s this idea that maybe all the defendant did was just clean the
      place up, you know, arson or tampering with evidence. But that’s really
      the only evidence here, and we should charge the defendant with that.
      It’s absurd. Why in the heck would you make yourself a suspect to
      anything? I mean, if you are cleaning up the murder scene, the only
      person that benefits is the murderer. And the only reason Uselton and
      Vanessa are even there is because they’re lied to about what they’re
      going to do. Uselton thinks—he’s not really given a good reason, but
      he assumes they’re going to go steal a bike. You’re not going to get
      two people who have nothing to do with the murder. “Hey, got this
      crazy bloody murder scene, do you want to come and help me clean it

                                        –18–
        up?” No. It makes absolutely no sense. It’s absurd. But because the
        case is so strong, you got to come up with stuff, and that’s what is
        coming up. That’s not reasonable at all.

The State also discussed how appellant’s DNA on the black latex gloves connected

appellant to the crime scene—e.g., they appeared after Friday evening when Casey

had left for the weekend, and appellant had access to similar gloves at the tattoo shop

where he worked. The State then explained why other suspects suggested by the

defense, such as Uselton or Steve James, could not have killed Tanner. The State

concluded by arguing that appellant “committed the capital murder of Bill Tanner,”

and that appellant, whether “because of meth, because he’s narcissistic, [or] who

knows,” “decided that he could take it upon himself to be both judge, jury and

executioner.”

        During its deliberations, the jury sent out two notes asking about the specifics

of Uselton’s testimony, with the first note stating:

        In Thomas Uselton’s testimony we would like the exact comments he
        made when he and CJ7 arrived to the house and recounted for what CJ
        said to him.
        Also[,] Thomas’s statement about what he overheard between CJ and
        Vanessa [Garcia] after they left the crime scene and were at the tat[t]oo
        shop.

The second note elaborated on the first, explaining in part that the jurors disagreed

regarding what, precisely, Uselton heard appellant say when appellant told him, at



    7
      Although both notes refer to “CJ,” not appellant, the context indicates that the jurors were referring
to appellant.
                                                  –19–
the crime scene cleanup, that Tanner was a “child molester.”

      The State developed and relied on the CSLI evidence throughout the trial. It

made effective use of that evidence to argue appellant was in the area of the crime

scene during the time when the State believed Tanner was murdered, and that

appellant lied regarding his whereabouts that Saturday, November 10, 2012.

However, the CSLI data was far from the only evidence on which the State relied to

prove its case. Uselton provided graphic and detailed testimony that was not shaken

by impeachment or attacks on his credibility, as evidenced by the two jury notes

inquiring about the specifics of his testimony. The State also used the CSLI evidence

to corroborate Uselton’s testimony regarding his movements on November 10, but

Garcia also partially corroborated Uselton’s testimony on his movements that day.

Combined with the State’s other non-CSLI corroborating evidence, Uselton’s

testimony provided strong circumstantial evidence of appellant’s guilt. Reviewing

the record under rule 44.2(b), we conclude that the erroneous admission of the CSLI

evidence did not have a substantial and injurious effect on the jury’s verdict, and,

therefore, that appellant was not harmed. See TEX. R. APP. P. 44.2(b).

      We affirm the judgement of conviction.




150818f.u05                                /Lana Myers//
Do Not Publish                             LANA MYERS
TEX. R. APP. P. 47.2(b)                    JUSTICE


                                       –20–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTOPHER JAMES HOLDER,                    On Appeal from the 416th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 416-80782-
No. 05-15-00818-CR          V.               2013.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Justices Nowell and Garcia
                                             participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 23rd day of August, 2022.




                                      –21–